REVISED, August 4, 1998

                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                   ____________________________

                           No. 97-30570
                   ____________________________


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

          JOHN E. MILTON, III, also known as Boo Milton,

                                                Defendant-Appellant.

___________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana

_________________________________________________________________
                          July 21, 1998

Before WIENER, BARKSDALE, and DeMOSS, Circuit Judges.

RHESA HAWKINS BARKSDALE, Circuit Judge:

     This appeal presents, once again, application of our plain

error standard of review for a defendant’s failure at sentencing to

object to lack of notice, when the district court utilizes a basis

for upward departure not advanced pre-sentencing by either the

presentence report, a submission by the Government, or the district

court.   Having pleaded guilty to a drug trafficking conspiracy,

John E. Milton, III, challenges his sentence, contending that the

district court erred, inter alia, (1) by enhancing his sentence for

obstruction of justice for inducing a co-conspirator to sign a

false affidavit; (2) by not giving notice that it would consider
misrepresentation of assets as a basis for an upward departure; and

(3) by departing upward on that basis.              We AFFIRM.

                                         I.

       Between January 1993 and August 1995, Milton participated in

a conspiracy to possess with intent to distribute cocaine.                          More

than 88 kilograms of powder cocaine and 6.9 kilograms of cocaine

base   were   transported    from       Houston,    Texas,       to   Baton    Rouge,

Louisiana, where it was sold.

       In mid-March 1996, Milton and three others were indicted for

that conspiracy, which violated 21 U.S.C. § 846; Milton, also for

three counts of cocaine distribution.               A warrant was then issued

for Milton’s arrest.

       Although   Milton   knew    he    had   been    indicted,       he     did   not

surrender until mid-August.        Milton pleaded guilty in October 1996

to the conspiracy count. Pursuant to his plea agreement, the other

counts were dismissed.

       The presentence report (PSR) identified factors warranting an

upward   departure    from   the    offense     level,       including      Milton’s

obstruction of justice by hiring lawyers to approach three of

Milton’s co-conspirators to sign false affidavits exonerating him.

Two co-conspirators did so.             At a hearing in March 1997, the

district court gave notice of its intent to depart upward, as

detailed below.

       At sentencing in April 1997, the district court found that

Milton had    asked   a    co-conspirator      to     sign   a    false     affidavit

exonerating Milton, and that this was an obstruction of justice


                                         2
which justified the PSR’s recommended two-point enhancement under

U.S.S.G. § 3C1.1, bringing the offense level to 42.             The court next

imposed a one-point upward departure, because it found that Milton

had    obstructed     justice   by     failing,      during   the   presentence

investigation, to provide sufficient financial information to the

probation officer.      But, the court reconsidered its earlier denial

of    the    Government’s   U.S.S.G.    §    5K1.1   motion   for   a   two-level

downward departure, and granted one level.               Based on the final

offense level of 42 and criminal history category of I, the

imprisonment range was 360 months to life. Milton was sentenced to

600 months (50 years) imprisonment and fined $250,000.

       In addition, the court stated that, if its upward departure

was reversed on appeal, then in the alternative, it would have

imposed a one-level upward departure for any of the three instances

in which Milton solicited others to sign the false affidavits.                 In

the further alternative, it stated that it would raise Milton’s

criminal history category one level because of his use of “clone”

cellular telephones and his continuing drug dealing with the

knowledge he had been indicted.

                                       II.

       Milton contests (1) the enhancement for obstruction of justice

for inducing a co-conspirator to sign a false affidavit exonerating

Milton; (2) the lack of notice that misrepresentation of assets

would be considered as a basis for an upward departure; (3) such

departure for obstruction of justice based on misrepresentation;

and    (4)     the   alternative     sentencing      bases,   claimed     to   be


                                        3
impermissible, lacking in notice, and unwarranted.           Because we do

not find reversible error as to the original sentence, we do not

reach the alternative. (Milton also preserves, but in the light of

well-established authority does not argue, his sentencing disparity

issue concerning cocaine base and powder cocaine.)

                                    A.

     The   obstruction    of   justice   finding     concerning    the   false

affidavit is reviewed for clear error. United States v. Paden, 908
F.2d 1229, 1236 (5th Cir. 1990), cert. denied, 498 U.S. 1039

(1991).    Along   this   line,   the    pertinent    Guidelines    section,

U.S.S.G. § 3C1.1, provides:

           If the defendant willfully obstructed or
           impeded, or attempted to obstruct or impede,
           the administration of justice during the
           investigation, prosecution, or sentencing of
           the instant offense, increase the offense
           level by 2 levels.

And, § 3C1.1 comment 3 states, in pertinent part:

           The following is a non-exhaustive list of
           examples of the types of conduct to which this
           enhancement applies:

                (a) threatening,     intimidating,     or
                otherwise unlawfully influencing a co-
                defendant, witness, or juror, directly or
                indirectly, or attempting to do so;

                (b) committing, suborning, or attempting
                to suborn perjury;

                (c) producing or attempting to produce a
                false, altered, or counterfeit document
                or    record    during    an    official
                investigation or judicial proceeding....

     Finding that Milton had induced co-conspirator Robertson to

sign a false affidavit exonerating Milton, the court applied the


                                    4
enhancement.      Milton claims there was no evidence of any willful

obstruction of justice: he did not threaten Robertson, and the

affidavit was never used.

      The PSR found Milton to be a manager or supervisor in a

conspiracy involving at least five participants.               According to the

PSR, attorneys hired by Milton asked three of his co-conspirators

to   sign     affidavits     exonerating    Milton   from      the   conspiracy.

Robertson and one other co-conspirator signed such affidavits

provided by the attorneys.

      At Milton’s sentencing hearing, Robertson testified that,

after   his    arrest   in   June   1995,   and   prior   to    Milton’s   being

indicted, he told Milton, during a telephone conversation, that

another co-conspirator was cooperating with the Government.                  In

response, Milton told Robertson that attorneys would come to the

prison with an affidavit for him to sign, which would state that he

and Milton were never involved in trafficking drugs. The attorneys

brought the affidavit to Robertson, told him that Milton wanted him

to sign it, and Robertson complied.               Robertson later testified

falsely at his own trial concerning his involvement with Milton in

the drug conspiracy.          During Milton’s sentencing hearing, when

Robertson was asked why he testified falsely and signed a false

affidavit, he replied “to protect myself and to protect Milton”.

      As evidenced by Milton’s guilty plea, he knew that, when his

attorney approached Robertson, he (Milton) was involved in a drug

conspiracy; therefore, Milton knew he was asking one of his co-

conspirators to sign a false affidavit.            Milton’s contention that


                                       5
the district court failed to give proper consideration to the fact

that the affidavit was not used by Milton is quite disingenuous; if

Milton’s case had gone to trial, the affidavit could have been used

to   impeach   Robertson,   had   he       chosen   to   cooperate   with   the

Government and testify against Milton.

      It was not clearly erroneous for the district court to find,

based on the above evidence, that Milton was attempting to obstruct

justice. Cf. United States v. Bethley, 973 F.2d 396, 402 (5th Cir.

1992) (upholding § 3C1.1 obstruction of justice enhancement in part

because a defendant contacted his associate on at least five

occasions to ask her to sign a false affidavit exonerating him,

stating “I would do it for you”), cert. denied, 507 U.S. 935

(1993).

                                       B.

      Regarding whether the district court gave notice it would

consider concealment of assets as a basis for upward departure, we

must first determine the proper standard of review.             As discussed

infra, it is for plain error.

      Federal Rule of Criminal Procedure 32(c)(1) provides: “At the

sentencing hearing, the court must afford counsel for the defendant

and for the Government an opportunity to comment on the probation

officer’s determinations and on other matters relating to the

appropriate sentence”.      Our court interpreted this Rule to require

a court to notify counsel of its intent to depart upward and

identify the basis for such possible departure.             United States v.

Otero, 868 F.2d 1412 (5th Cir. 1989).           The Supreme Court provided


                                       6
further guidance in Burns v. United States, 501 U.S. 129, 138

(1991):

               We hold that before a district court can
          depart upward on a ground not identified as a
          ground for upward departure either in the
          [PSR] or in a prehearing submission by the
          Government, Rule 32 requires that the district
          court give the parties reasonable notice that
          it is contemplating such a ruling.        This
          notice must specifically identify the ground
          on which the district court is contemplating
          an upward departure.

(Emphasis added.)   See also United States v. Pankhurst, 118 F.3d
345, 357 (5th Cir.) (“Under Burns, Rule 32 requires that, before a

district court may depart upward, the defendant must have notice,

either in the PSR (see Rule 32(b)(4)(B)), or in a pre-hearing

submission by the Government, or from the court.”), cert. denied,

118 S. Ct. 630 (1997).

     The holding in Burns was based on the concern that

          parties will address possible sua sponte
          departures in a random and wasteful way by
          trying   to   anticipate   and   negate   every
          conceivable ground on which the district court
          might choose to depart on its own initiative.
          At worst, and more likely, the parties will
          not even try to anticipate such a development;
          where neither the [PSR] nor the attorney for
          the Government has suggested a ground for
          upward departure, defense counsel might be
          reluctant to suggest such a possibility to the
          district court, even for the purpose of
          rebutting it.    In every case in which the
          parties fail to anticipate an unannounced and
          uninvited departure by the district court, a
          critical sentencing determination will go
          untested    by    the    adversarial    process
          contemplated by Rule 32 and the Guidelines.
501 U.S. at 137.

     The PSR, in assessing Milton’s ability to pay a fine, noted:


                                7
           Milton’s financial statement is not reflective
           of the type of income associated with major
           amounts of cocaine distribution. Information
           from agents and those associated with him
           indicate that many of the houses used in the
           conspiracy were placed in the name of other
           individuals.   This information has not been
           verified. A final determination of his worth
           cannot be made.

But, this section pertained only to Milton’s ability to pay a fine,

and did not suggest related collateral matters as a basis for an

upward departure.       In fact, the PSR discussed an upward departure

only with respect to the false affidavits and the use of “clone”

cellular telephones while a fugitive from justice.

     At   the   March    1997   hearing,   the   district   court   gave   the

following notice:

                This is what the court is going to do in
           this case: the court is going to give notice
           of the court’s intent to depart upward in this
           case on the basis of [U.S.S.G. § 2D1.1,
           concerning    the     base      offense   level
           determination    for,     inter     alia,  drug
           trafficking conspiracies] and specifically of
           the court’s intent that all the cocaine
           involved in this case, both 88.337 kilos of
           powdered cocaine and 6.9 kilos of base
           cocaine, be used in connection with any
           sentence that might be imposed in this case.
           And then specifically, so that everybody will
           understand, that if the court uses 1.15 kilos
           of base cocaine, that would give the defendant
           an offense level of 38 in this case whether or
           not there is sufficient other quantity of
           cocaine involved in this case such that the
           court should depart upward because of the
           amount of cocaine involved in this case under
           [U.S.S.G § 2D1.1] and specifically Note 17
           thereof, which provides, “In an extraordinary
           case, an upward departure above offense level
           of 38 on the basis of drug quantity may be
           warranted.
                                 ...



                                      8
     The court also advises counsel for all
parties of the court’s intent to accept
evidence on the issue of obstruction of
justice on all issues set forth in the [PSR]
and in addition, obstruction of justice on
whether or not representations made to the
court by the defendant regarding his financial
situation is true and correct, and in
particularity whether or not the defendant has
properly disclosed all vehicles which either
he purchased for himself or others, including
but not limited to, Rolls Royces, Porches,
Mercedes, and Suburbans, or other such type
vehicles.

     The purpose of that inquiry is to
determine whether or not, under the facts of
this case, a fine should be imposed in
accordance with [U.S.S.G. § 5E1.2, application
note 6], which provides that the existence of
income or assets that the defendant failed to
disclose may justify a larger fine than that
which otherwise would be warranted under [§
5E1.2]. The court may base its conclusion as
to this factor on information revealing
significant unexplained expenditures by the
defendant, or unexplained possession of assets
that do not comport with the defendant’s
reported income. If the court concludes that
the defendant willfully misrepresented all
[or] part of his income or assets, it may
increase the offense level and the resulting
sentence in accordance with Chapter three,
Part C obstruction.

                     ...

     And finally, ... I want the parties to
strongly either argue this or brief this
issue[:] whether or not there can be and has
been acceptance of responsibility because of
the defendant’s actions in continuing his drug
trade while under indictment and having
knowledge thereof.

     And also whether or not those actions and
the amount of drugs involved in the activity
involved in this case is such that the court
should consider whether or not to depart
upward because the defendant’s prior criminal
history is not adequately reflected in his
prior and current conduct.

                      9
                And I think that satisfies whatever
           notices I need to give to everybody. And I
           think, considering the magnitude of this case
           and the fact that this defendant -- the range,
           depending on what the offense level could be,
           even facing a life sentence, would be better
           served.

(Emphasis added.)

     As quoted above, the district court gave notice of its intent

to depart upward.   But, as for its statement that it would accept

evidence   of   “obstruction   of        justice   on   whether   or   not

representations made to the court by the defendant regarding his

financial situation is true and correct, and in particularity

whether or not the defendant has properly disclosed all vehicles

which either he purchased for himself or others”, it went on to

state only that, “[i]f the court concludes that the defendant

willfully misrepresented all [or] part of his income or assets, it

may increase the offense level and the resulting sentence in

accordance with Chapter three, Part C obstruction”.

     As Milton correctly points out, neither of these statements

about assets misrepresentation is expressly named as a possible

basis for an upward departure; rather, they appear to pertain to

the calculation of a fine and to an enhancement under § 3C1.1.         The

upward departure notification appears to have been limited to §

2D1.1, concerning the offense level for crimes involving drugs.

                                    1.

     At the April sentencing hearing, when the court departed

upward because of the assets misrepresentation, Milton’s counsel

did not object to the lack of notice of this possible departure-


                                    10
basis.    At oral argument on appeal, Milton’s counsel (who did not

represent Milton at sentencing) noted that Burns made no mention of

an objection, and stated this suggests one is not required when it

is the court that fails to give notice.

     Burns did not address this question.               Our court has: if no

objection to lack of notice is made in district court, we review

only for plain error.        See United States v. Hawkins, 87 F.3d 722,

730 (5th Cir.) (holding that defendant’s contention, that the

district court’s basis for upward departure is ambiguous and not

stated in the PSR, is reviewed only for plain error because

defendant failed at sentencing to object to lack of notice), cert.

denied, 117 S. Ct. 408 (1996); see also United States v. Coenen,

135 F.3d 938, 940-41 (5th Cir. 1998) (determining, for non-upward

departure sentencing imposition, whether defendant sufficiently

objected    to   lack   of   notice    before     addressing   whether   notice

required); Pankhurst, 118 F.3d at 356-57 (determining, for downward

departure, whether Government sufficiently objected to lack of

notice before addressing whether notice required).

     Milton did not object, move for a continuance, or in any way

indicate that the lack of notice of the basis for the upward

departure    had    prejudiced        him    at   the   sentencing   hearing.

Accordingly, we review his lack-of-notice contention only for plain

error.*

     *
          The dissent appears to imply that it is improper for us
to apply plain error sua sponte, in that the Government did not
contend that Milton’s failure to object mandated such a standard of
review. But, it is more than well-established that


                                        11
                                  2.

     As discussed in United States v. Calverley, 37 F.3d 160, 162-

64 (5th Cir. 1994) (en banc), cert. denied, 513 U.S. 1196 (1995),

we will reverse for plain error if (1) there is error, (2) that is

clear or obvious, and (3) affecting substantial rights.       And, even

then, we have discretion to correct such errors; generally, we will

do so only if they “seriously affect the fairness, integrity, or

public reputation of judicial proceedings”.       Id. at 164 (quoting

United States v. Atkinson, 297 U.S. 157, 160 (1936)).     See Hawkins,
87 F.3d at 730.

     While     the   district   court   should    have   “specifically

identif[ied] the ground on which [it was] contemplating an upward

departure”, Burns, 501 U.S. at 138-39, Milton’s counsel was not

placed in the position of “trying to anticipate and negate every

conceivable ground on which the district court might choose to

depart on its own initiative”.      Id. at 137.    The purpose behind

notice of upward departure is to give effect to the Rule 32

requirement that the parties be given “an opportunity to comment

upon the probation officer’s determination and on other matters

relating to the appropriate sentence”.      FED. R. CRIM. P. 32(a)(1);


             ... no party has the power to control our
             standard of review.    A reviewing court may
             reject both parties’ approach to the standard.
             If neither party suggests the appropriate
             standard, the reviewing court must determine
             the proper standard on its own....

United States v. Vontsteen, 950 F.2d 1086, 1091 (5th Cir.) (en
banc) (citation omitted), cert. denied, 505 U.S. 1223 (1992) see
also United States v. Pierre, 958 F.2d 1304, 1311 n.1 (5th Cir.
1992) (en banc).

                                  12
Burns, 501 U.S. at 135.          Notice of upward departure should be

sufficient to satisfy “Rule 32's purpose of promoting focused,

adversarial resolution of the legal and factual issues relevant to

fixing Guidelines sentences”. Id. at 137; Coenen, 135 F.3d at 943.

      There was no reversible plain error.              The district court

provided notice of the “legal [upward departure] and factual

[misrepresentation of assets] issues” upon which it ultimately

based its departure. Therefore, contrary to his assertions on

appeal,   and   for    plain    error    purposes,   Milton’s      counsel   was

sufficiently on notice to discuss when and how upward departures

are permitted, as well as the specific facts concerning the assets-

misrepresentation.

                                        C.

      Regarding that departure, the factual findings are reviewed

for clear error; the decision to depart, for abuse of discretion.

E.g., United States v. Ismoila, 100 F.3d 380, 397 (5th Cir. 1996).

“We will affirm a departure from the Sentencing Guidelines if it is

based on ‘acceptable reasons’ and the degree of departure is

‘reasonable’.”     United States v. Clements, 73 F.3d 1330, 1341 (5th

Cir. 1996) (citing United States v. Velasquez-Mercado, 872 F.2d
632, 637 (5th Cir.), cert. denied, 493 U.S. 866 (1989)).

      Under 18 U.S.C. § 3553(b) and U.S.S.G. § 5K2.0, a court may

depart from the Guidelines when it finds “that there exists an

aggravating or mitigating circumstance of a kind, or to a degree,

not   adequately      taken    into     consideration   by   the    Sentencing

Commission in formulating the guidelines that should result in a


                                        13
sentence different from that described”.             A court may make a

departure, even when the factor is already taken into account

elsewhere in the Guidelines, “only if the factor is present to a

degree substantially in excess of that which ordinarily is involved

in the offense”.    U.S.S.G. § 5K2.0.

      Our court has recognized that multiple acts of obstruction of

justice may warrant an upward departure.          E.g., Ismoila, 100 F.3d

at 397; Clements, 73 F.3d at 1342.       Again, U.S.S.G. § 3C1.1 allows

an enhancement “[i]f the defendant willfully obstructed or impeded,

or attempted to obstruct or impede, the administration of justice

during the investigation, prosecution, or sentencing of the instant

offense”.    (Emphasis added.)   An example of the type of conduct to

which § 3C1.1 applies is “providing materially false information to

a   probation   officer   in   respect   to   a    presentence   or   other

investigation for the court”.     (Emphasis added.)      U.S.S.G. § 3C1.1

cmt. 3(h).

      The district court departed upward one level because Milton

“failed to provide accurate financial information to the probation

officer during the presentence investigation”.           Milton contends

that such undisclosed assets were never shown to have been owned by

him, and, therefore, were not material; and, in the alternative,

that there was no proof of willfulness in his failure to provide

the information.

      At the sentencing hearing, co-conspirator Fisher testified

that Milton told him to retrieve Milton’s Porsche from a woman in

Baton Rouge and drive it to Houston.       Fisher was arrested en route


                                   14
to Houston, and the Porsche was seized by the Government. Milton

had told Fisher that he paid $25,000 for the Porsche.                 Fisher also

testified that he was present in Houston in 1996 when Milton

purchased a BMW for a female drug-trafficking associate, in lieu of

child support payments.

      Fisher testified that he had seen Milton purchase diamond

earrings and a marquis diamond ring.            And, when Fisher met with

Milton in Houston, Milton was staying at expensive hotels such as

the Hyatt Regency.

      The drug-trafficking conspiracy to which Milton pleaded guilty

involved almost 100 kilograms of cocaine.          Robertson, who had been

receiving cocaine from Milton, testified that he (Robertson) was

making $5,000 to $10,000 profit per kilogram sold.                         Robertson

stated that he had made approximately $250,000 in the course of the

conspiracy, and had approximately $100,000 at the time of his

arrest.

      On the other hand, Milton did not report significant assets to

the   probation      officer,   reporting     owning   only     a    $5,000      life

insurance policy, a Rolex watch, and two handguns.                   The total of

his reported assets was $12,700.              Milton did not disclose his

interest in the Porsche, the BMW, or the marquis diamond ring.

      Obviously, this information was material to the probation

officer’s determination of Milton’s ability to pay a fine; as

stated    in   the    PSR,   the    officer   concluded    that       “[a]       final

determination of [Milton’s] worth cannot be made”.              See U.S.S.G. §

3C1.1, cmt.     5    (“‘Material’    ...    information,   as       used    in   this


                                       15
section, means ... information that, if believed, would tend to

influence or affect the issue under determination.”); United States

v. Dupre, 117 F.3d 810, 825 (5th Cir. 1997) (“‘A statement to a

probation    officer     concerning    one’s   financial    resources      will

obviously affect the officer’s determination of ability to pay.’”)

(quoting United States v. Cusumano, 943 F.2d 305, 316 (3d Cir.

1991), cert. denied, 502 U.S. 1036 (1992)), cert. denied, 118 S.

Ct. 857 (1998).

       Milton contends that the BMW was a gift to his girlfriend in

lieu of child support, and therefore the asset is hers, not his.

However, as Fisher and Robertson testified, it is not unusual for

a drug trafficker to place property in the names of others in order

to avoid seizure.      At the very least, if Milton had mentioned these

items, the probation officer would have been in a position to

determine their true ownership and, therefore, better determine

Milton’s ability to pay a fine.

       Moreover, the large amounts of cocaine sold in the course of

the conspiracy, along with testimony that Milton was seen with

large amounts of cash, justifies the probation officer’s conclusion

that “Milton’s financial statement is not reflective of the type of

income associated with major amounts of cocaine distribution”.

Also   noteworthy   is    Fisher’s    testimony   that,    when   Milton   was

informed that he had been indicted and told he (Milton) should

consider fleeing to Mexico, Milton responded that he planned to

make “enough money” and then turn himself in.




                                      16
       The district court noted all of the above evidence in finding

that    Milton   had   willfully   obstructed   justice   by   providing

materially false information to the probation officer.           In the

light of the above evidence, the court was not clearly erroneous in

finding obstruction of justice, and did not abuse its discretion in

upwardly departing one level.

                                   III.

       For the foregoing reasons, Milton’s sentence is

                                                               AFFIRMED.




                                    17
DeMOSS, Circuit Judge, concurring in part, dissenting in part:



     I concur with that part of the majority opinion that affirms

the district court’s imposition of a two-level enhancement for

obstruction of justice pursuant to § 3C1.1.

     I must respectfully dissent, however, from that part of the

majority opinion that affirms the district court’s imposition of a

one-level departure, which was also imposed for obstruction of

justice.   I agree with the majority that Burns v. United States,

501 U.S. 129, 137-38 (1991), requires a sentencing court to provide

advance notice, specifically identifying the particular ground upon

which it may grant an upward departure.         I likewise agree with the

majority’s conclusion that the district court’s notice in this case

fell short of the requirements imposed by Burns.

     I do not agree, however, with the majority’s plain error

analysis   which   sweeps   the   Burns    defect   under   the   rug.   The

government never raised Milton’s failure to object as a ground

justifying a heightened standard of review in this case.           Thus, the

majority is raising Milton’s failure to object sua sponte, and then

finding the sentencing court’s unfortunate, but nonetheless plain,

failure to adhere to the dictates of Burns excusable.             Similarly,

I cannot agree that the government adequately established any

concealment on Milton’s behalf.           The Porsche relied upon by the

government had apparently been seized prior to the time that Milton

was interviewed by the probation officer.             The balance of the

government’s evidence relies upon speculation concerning the status


                                    18
of purported gifts and the fact that Milton, at one time or

another, had considerable assets.

     For the foregoing reasons, I would require that Milton’s

sentence be vacated and the cause remanded for resentencing.




                               19